                  Case 2:19-cr-00767-SRC Document 20 Filed 02/20/20 Page 1 of 5 PageID: 46
AC 246D (Mod. DINJ 12106) 9h   I -Judgment ne Crininil Gee.



                                                        UNITED STATES DISTRICT COURT
                                                              District of New Jersey


   UNITED STATES OF AMERICA

             V.                                                           CASE NUMBER        2:19-CR-00767-SRC-1

 ZAMID LOWERY

            Defendant.


                                                        JUDGMENT IN A CRIMINAL CASE
                                             (For Offenses Committed On or After November 1, 1987)


            The defendant, ZAMID LOWERY, was represented by K. ANTHONY THOMAS, AFPD.

The defendant pleaded guilty to count(s) 1 of the INFORMATION on 10/22/2019.                 Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                     Count
  Title & Section               Nature of Offense                                             Date of Offense        Number(s)

   18:922(g)(1)                 UNLAWFUL   TRANSPORT    OF    FIREARMS,  ETC.-                9/20 18                1
                                POSSESSION OF A FIREARM BY A CONVICTED FELON


       As pronounced on February 20,2020. the defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

          It is ordered that the defendant must pay to the United States a special assessment of $100.00 for count(s) 1, which
 shall be due immediately. Said special assessment shall be made payable to the Clerk, US. District Court.

          It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
 material change in economic circumstances.

             Signed this            day of February, 2020




                                                                           Senior U.S. District Judge




 07104
                  Case 2:19-cr-00767-SRC Document 20 Filed 02/20/20 Page 2 of 5 PageID: 47
AC 245B (Mod. U/NJ 12/06) Sheet 2- tmprisonment


                                                                                          Judgment   -   Page 2 of 5
Defendant: ZAMID LOWERY
Case Number: 2:19-CR-00767-SRC-1


                                                        IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 37 months, on count one of the information THIS TERM OF IMPRISONMENT IMPOSED BY THIS JUDGMENT
WILL RUN CONCURRENTLY TO THE DEFENDANT’S IMPRISONMENT UNDER ANY PREVIOUS STATE OR FEDERAL
SENTENCE

            The Court makes the following recommendations to the Bureau of Prisons: designation to either Fairton FCC or
Fort Dix

            The defendant will remain in custody pending service of sentence.




                                                            RETURN

            I have executed this Judgment as follows:




            Defendant        delivered      on                         To
 At                                                                         with a certified copy of this Judgment.



                                                                                     United States Marshal

                                                                                By




                                                                                     Deputy Marshal
                 Case 2:19-cr-00767-SRC Document 20 Filed 02/20/20 Page 3 of 5 PageID: 48
AO 248! CMod. DINJ 12108) Shnt 3. Supwvlnd Rilene

                                                                                          Judgment   -   Page 3 of 5
Defendant: ZAMID LOWERY
Case Number: 2:1 9CR-0O767-5RC-1



                                                    SUPERVISED RELEASE
        Upon release from imprisonment, you will be on supervised release for a term of 3 years, on count 1 of the
information.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

        Based on information presented, you are excused from the mandatory drug testing provision, however, you may be
requested to submit to drug testing during the period of supervision if the probation officer determines a risk of substance
abuse.

           You must cooperate in the collection of DNA as directed by the probation officer

         If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.
                 Case 2:19-cr-00767-SRC Document 20 Filed 02/20/20 Page 4 of 5 PageID: 49
AG 246D (Mod. DINJ 12106) Shea 3.- Bup.Mnd Rule...

                                                                                               Judgment Page 4 of 5
                                                                                                        -




Defendant: ZAMID L0WERY
Case Number: 2:19-CR-00767-SRC-1



                                             STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must Comply with the following standard Conditions of supervision. These Conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
     of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
     within a different time frame.

2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
     how and when you must report to the probation officer: and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4)   You must answer truthfully the questions asked by your probation officer.

5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
     living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.

6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
     probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
     view.

7)   You must work full time (at least 30 hours per week) at a lawful type of employment: unless the probation officer
     excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
     the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
     (such as your position or your job responsibilities): you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.

8)   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
     has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
     the permission of the probation officer.

9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition: destructive device, or dangerous weapon (i.e..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                  Case 2:19-cr-00767-SRC Document 20 Filed 02/20/20 Page 5 of 5 PageID: 50
AC 2459 (Mcd. DINJ 12106) SIleil Si- tj’flid Ribisi

                                                                                                 Judgment Page 5 of 5
                                                                                                          -




Defendant: ZAMID L0WERY
Case Number: 2:1 9-CR-00767-SRC-1



                                              STANDARD CONDITIONS OF SUPERVISION

13) You must follow the instructions of the probation officer related to the Conditions of supervision.




                                                      ForOfficial Use OnIyLfS Probation Office

    Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
 or (2) extend the term of supervision and/or modify the conditions of supervision.

    These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

    You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
 associate Probation Officers.

                                   (Signed)_____________________________________________________________________________
                                                          Defendant                                     Date



                                                      JSProbationOfficer/DesignatedWtness                       Date
